The appeal is from an order confirming in part, modifying and confirming in part, and disapproving in part, the report of a referee in a consolidated certiorari proceeding to review assessments of real property for the six tax years of 1941 to 1946, inclusive, in the city of Yonkers. Order modified on the law and the facts by reducing the assessed valuations for Lot 4, in Block 165, to $39,000 for each of the tax years of 1941, 1942 and 1943, and to $43,000 for each of the tax years 1944, 1945 and 1946; and by reducing the assessed valuations for Lot 12 in Block 165, to $26,000 for each of the tax years 1941 and 1942, and to $28,500 for each of the tax years 1943, 1944, 1945 and 1946. As so modified, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements to appellants. In our opinion the fair and actual market value of Lots 4 and 12, in Block 165., for the respective tax years above mentioned, are as above set forth. Findings of fact and conclusions of law inconsistent with the foregoing are reversed and new findings and conclusions will be made. Johnston, Sneed and Wenzel, JJ. concur; Carswell, Acting P. J., and Adel, J., dissent and vote to affirm without modification. Settle order on notice.